Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM R. E. Bassie & Co. Certified Public Accountants 6671 Southwest Freeway, Suite 550 Houston, Texas 77074-2221 Tel: (713) 272-8500 Fax: (832) 202-0536 E-Mail: Rebassie@aol.com The Board of Directors and Stockholders FTS Group, Inc.: We consent to the incorporation by reference in this Registration Statement of FTS Group, Inc. on Form S-8 of our report dated April 11, 2007, relating to the consolidated financial statements appearing in the Company's Annual Report on Form 10-KSB for the year ended December 31, 2006. /s/ R. E. Bassie &
